EXHIBIT 10.1
PAYCHEX, INC.
EMPLOYEE DEFERRED COMPENSATION PLAN
Effective as of January 1, 2005
Article 1
Purpose & Effective Date
     1.01 Purpose. The purpose of the Plan is to provide certain members of
management and highly compensated employees of the Company with an opportunity
to elect to defer the receipt of a portion of their Eligible Compensation.
     1.02 Effective Date. The Plan was adopted by the Board effective as of
January 1, 2005 (the “Effective Date”).
Article 2
Definitions
     For purposes of the Plan, unless otherwise clearly apparent from the
context, the following terms shall have the meanings indicated in this
Article 2:

  2.01   “Account Balance” means, with respect to the Account of a Participant
as of a given date, the balance of the Participant’s Account as of such date, as
adjusted through the most recent valuation date practicable before such given
date to reflect all applicable Investment Adjustments and all prior withdrawals
and distributions from such Account, in accordance with Article 5 and the Plan.
    2.02   “Affiliate” means any person other than Paychex with whom Paychex
would be considered a single employer under Section 414(b) or 414(c) of the
Code; provided, however, that for determining whether a Separation from Service
has occurred, the language “at least 50 percent” shall be used instead of “at
least 80 percent” each place it appears in such Code Sections.     2.03  
“Amended Distribution Election Form” means the written form required by the
Committee to be submitted by a Participant to effect a permitted change in the
Distribution Election previously made by the Participant with respect to his or
her Account.     2.04   “Annual Election Form” means the written form required
by the Committee to be submitted by a Participant in connection with the
Participant’s Deferral Election with respect to a given Plan Year.     2.05  
“Annual Enrollment Materials” means, for any Plan Year, the Annual Election Form
and any other written forms, documents or materials concerning the terms of
Participant Deferral Elections for such Plan Year.

 



--------------------------------------------------------------------------------



 



  2.06   “Annual Participant Deferral” means the aggregate amount of Eligible
Compensation deferred by a Participant with respect to a particular Plan Year
under Section 4.01.     2.07   “Base Pay” means taxable wages relating to
services performed by a Participant during any Plan Year, including amounts
contributed by the Participant to the Paychex, Inc. 401(k) Incentive Retirement
Plan, but excluding Fiscal-Quarter Bonus Pay, Performance-Based Bonus Pay, other
bonuses, the value of any non-cash awards (including related taxes), income from
equity compensation, the imputed value of group-term life insurance and any
reimbursements of moving expenses.     2.08   “Beneficiary” means, with respect
to a Participant, the person or persons designated in accordance with the
provisions of Article 7 as a beneficiary of such Participant hereunder.     2.09
  “Board” means the board of directors of Paychex.     2.10   “Change in
Control” means: (a) one or more changes in the ownership of stock of Paychex if
after the change or changes, at least 50 percent of the total combined voting
power of all classes of stock of Paychex is actually or constructively owned by
one person, corporate or otherwise; or (b) the transfer by Paychex, in one or
more transactions, of all or substantially all of its assets to another person,
corporate or otherwise, or group of related persons, whether by sale, merger,
consolidation, or other arrangement. The Board shall make the final
determination of whether a Change in Control has occurred.     2.11   “Claimant”
has the meaning set forth in Section 10.01.     2.12   “Code” means the Internal
Revenue Code of 1986, as it may be amended from time to time.     2.13  
“Committee” means the Deferred Compensation Plan Committee of Paychex or such
other committee designated by the Board to administer the Plan. Any reference
herein to the Committee shall be deemed to include any person to whom any duty
of the Committee has been delegated pursuant to Section 9.02.     2.14  
“Company” means Paychex and its Affiliates, collectively.     2.15   “Deferral
Election” means a deferral election made in accordance with Section 4.01.    
2.16   “Deferred Compensation Account” or “Account” means, with respect to a
Participant, the Account established for such Participant pursuant to
Section 4.01(a).     2.17   “Designated Fund” means a hypothetical investment
made available under the Plan from time to time by the Committee for purposes of
valuing Accounts. In

2



--------------------------------------------------------------------------------



 



      the event that a Designated Fund ceases to exist or is no longer to be a
Designated Fund, the Committee may designate a substitute Designated Fund for
the discontinued hypothetical investment.

  2.18   “Designation Date” means the date or dates as of which a designation of
investment directions by a Participant pursuant to Article 5, or any change in a
prior designation of investment directions by a Participant pursuant to
Article 5, shall become effective. The Designation Date in any Plan Year shall
be determined by the Committee; provided, however, that each trading day of the
New York Stock Exchange shall be available as a Designation Date unless the
Committee selects different Designation Dates.     2.19   “Disability” means any
medically determinable physical or mental impairment, certified by a physician
selected by or satisfactory to the Employer, resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than 12 months.    
2.20   “Distribution Election” means an election made in accordance with
Section 6.01.     2.21   “Effective Date” has the meaning set forth in
Section 1.02.     2.22   “Eligible Compensation” means, for any Plan Year,
(a) the Base Pay for such Plan Year, (b) the Fiscal-Quarter Bonus Pay for such
Plan Year, (c) any Performance-Based Bonus Pay the performance period for which
ends during such Plan Year and after the six-month anniversary of the deadline
for submitting an Annual Election Form for such Plan Year, and which the
Committee allows to be deferred pursuant to the Annual Enrollment Materials for
such Plan Year, and (d) any other items of compensation designated by the
Committee in the Annual Enrollment Materials for such Plan Year as eligible for
deferral under the Plan for that Plan Year, subject to any maximum or minimum
deferral amounts or percentages imposed by the Committee for that Plan Year
pursuant to Section 4.01(b).     2.23   “Employee” means a person who is a
member of a select group of management or a highly compensated employee of the
Company, as determined by the Committee in its sole discretion and to the extent
permissible under ERISA.     2.24   “ERISA” means the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.     2.25  
“Fiscal-Quarter Bonus Pay” means the cash compensation under any bonus plan or
arrangement of the Company related to services performed by a Participant during
a specified fiscal quarter of the Company. The “Fiscal-Quarter Bonus Pay” for a
given Plan Year means the Fiscal-Quarter Bonus Pay for each fiscal quarter that
begins during such Plan Year.

3



--------------------------------------------------------------------------------



 



  2.26   “Investment Adjustment” means an adjustment made to the balance of any
Account in accordance with Section 5.03 to reflect the performance of a
Designated Fund pursuant to which the value of the Account or portion thereof is
measured.     2.27   “Investment Agent” means the person appointed by the
Committee to invest the Accounts of Participants, or if no person is so
designated, the Committee.     2.28   “Newly Eligible Employee” means an
Employee who becomes eligible to participate in the Plan during a Plan Year and
who has not previously participated in the Plan or an elective account-balance
deferred compensation arrangement (as defined for purposes of Section 409A) of
the Company, as determined by the Committee and to the extent permissible under
Section 409A.     2.29   “Participant” means any Employee (a) who is in a
classification of employees designated by the Committee as eligible to
participate in the Plan or who is otherwise selected by the Committee to
participate in the Plan, (b) who elects to participate in the Plan, and (c) who
commences participation in the Plan. Once a person is a Participant in the Plan,
he or she shall remain a Participant for Plan purposes until his or her entire
Account Balance has been paid.     2.30   “Paychex” means Paychex, Inc., a
Delaware corporation.     2.31   “Performance-Based Bonus Pay” means any cash
compensation, other than Base Pay or Fiscal-Quarter Bonus Pay, under any bonus
plan or arrangement of the Company, the amount of which or entitlement to is
based on services to be performed by a Participant over a period of at least 12
consecutive months, which is contingent on the satisfaction or pre-established
organizational or individual performance criteria, and which qualifies as
“performance-based compensation” under Section 409A.     2.32   “Plan” means the
Paychex, Inc. Employee Deferred Compensation Plan, which shall be evidenced by
this document and by the applicable Annual Enrollment Materials, as they may be
amended from time to time.     2.33   “Plan Year” means the 12-month period
beginning on January 1 of each calendar year and ending on December 31 of such
calendar year. The first Plan Year shall be the 2005 calendar year.     2.34  
“Section 409A” means Section 409A of the Code, the treasury regulations
promulgated thereunder and other applicable guidance issued by the Treasury
Department or the Internal Revenue Service with respect thereto.     2.35  
“Separation from Service” means a Participant’s termination of employment with
the Company, whether voluntary or involuntary, within the meaning of
Section 409A.

4



--------------------------------------------------------------------------------



 



  2.36   “Specified Employee” as of a given date means a “specified employee” as
of such date for purposes of Section 409A.     2.37   “Unforeseeable Emergency”
means, with respect to a Participant, a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

Article 3
Eligibility, Selection and Enrollment
     3.01 Selection by Committee. For each Plan Year, the Committee may select,
in its sole discretion, the Employees who shall be eligible to make a Deferral
Election with respect to that Plan Year. The Committee’s selection of an
Employee to make a Deferral Election with respect to a particular Plan Year will
not entitle that Employee to make a Deferral Election with respect to any
subsequent Plan Year, unless the Employee is again selected by the Committee to
make a Deferral Election with respect to such subsequent Plan Year.
     3.02 Enrollment Requirements. As a condition to being eligible to make a
Deferral Election with respect to a Plan Year, each selected Employee shall
complete and return to the Committee an Annual Election Form at the time, and in
accordance with the terms and conditions, that the Committee may establish from
time to time, and in accordance with the requirements of Section 409A. The
Committee may in its discretion permit a Newly Eligible Employee to complete and
return to the Committee an Annual Election Form no later than 30 days following
the date on which such Employee first becomes eligible to participate in the
Plan, or such earlier date as the Committee may establish from time to time.
     3.03 Commencement of Participation. Provided an Employee selected to make a
Deferral Election with respect to a particular Plan Year has met all enrollment
requirements set forth in the Plan and any other requirements imposed by the
Committee, including submitting an Annual Election Form within the specified
time period, the Employee’s designated deferrals shall commence as of the first
day of the particular Plan Year. In the case of a Newly Eligible Employee, the
Newly Eligible Employee’s designated deferrals shall commence as of the date
such Newly Eligible Employee’s Annual Enrollment Form is received by the
Committee, but no later than 30 days following the date on which such Employee
first became eligible to participate in the Plan, and such Deferral Election
shall apply only with respect to the Eligible Compensation earned for services
performed subsequent to the time such Annual Election Form is received by the
Committee. If an Employee fails to meet all such requirements within the
specified time period with respect to any Plan Year, the Employee shall not be
eligible to make a Deferral Election for that Plan Year.
     3.04 Subsequent Plan Year Elections. The Annual Election Form submitted by
a Participant in respect of a particular Plan Year will remain effective with
respect to and apply to each subsequent Plan Year unless: (a) the Participant is
not an Employee selected to participate in the Plan for such subsequent Plan
Year; (b) the Participant files a new Annual Election Form

5



--------------------------------------------------------------------------------



 



for such subsequent Plan Year; (c) the Participant revokes his or her prior
Annual Election Form in accordance with the procedures established by the
Committee for such action; or (d) the Employee’s Deferral Election is suspended
pursuant to Section 4.01(d) in the immediately preceding Plan Year.
Article 4
Participant Deferrals, Taxes and Vesting
     4.01 Participant Deferrals.
          (a) Deferral Election. The Committee shall have sole discretion to
determine in respect of each Plan Year: (i) whether an Employee shall be allowed
to participate in the Plan with respect to such Plan Year; (ii) the items of
Eligible Compensation which may be deferred with respect to that Plan Year; and
(iii) any other terms and conditions applicable to the Deferral Elections for
that Plan Year. A Participant’s Deferral Election shall be evidenced by an
Annual Election Form completed and submitted to the Committee in accordance with
the procedures and time frames as may be established by the Committee in its
sole discretion. The amounts deferred by a Participant in respect of services
rendered during a Plan Year shall be referred to collectively as an Annual
Participant Deferral and shall be credited to an Account established in the name
of the Participant. Each Participant shall have one Account under the Plan.
          (b) Minimum and Maximum Deferrals. The Committee may from time to time
designate in the Annual Enrollment Materials for a given Plan Year a minimum or
maximum deferral amount or percentage, either in the aggregate or per item of
Eligible Compensation, applicable with respect to that Plan Year.
          (c) Deferral Designations. A Participant may designate the amount of
the Annual Participant Deferral to be deducted from his or her Eligible
Compensation as specified in the applicable Annual Enrollment Materials for a
given Plan Year, which may provide for deferrals to be expressed as either a
percentage or a fixed dollar amount of a specified item of Eligible Compensation
expected by the Participant, as determined by the Committee. If a Participant
designates the Annual Participant Deferral to be deducted from any item of
Eligible Compensation as a fixed dollar amount and such fixed dollar amount
exceeds the amount of such item of Eligible Compensation actually payable to the
Participant, the entire amount of such item of Eligible Compensation shall be
withheld.
          (d) Suspension of Deferral Elections. Except as otherwise provided by
Section 3.04, this Section 4.01(d) or elsewhere in the Plan, once made, a
Deferral Election with respect to a particular Plan Year shall become
irrevocable with respect to that Plan Year as of the deadline for Deferral
Elections for that Plan Year, as set forth in the applicable Annual Enrollment
Materials.
                (i) From and after the date that a Participant is deemed to have
suffered a Disability, any standing Deferral Election of the Participant shall
automatically be cancelled and no further deferrals shall be made with respect
to the Participant.

6



--------------------------------------------------------------------------------



 



                (ii) If a Participant experiences an Unforeseeable Emergency or
a hardship distribution pursuant to Section 1.401(k)-1(d)(3) of the treasury
regulations (or any successor thereto), the Participant may petition the
Committee to cancel his or her Deferral Election. A petition shall be made on
the written form required by the Committee to be used for such request and shall
include all information requested by the Committee in order to make a
determination on such petition, as determined by the Committee in its sole
discretion. The Committee shall determine, in its sole discretion, whether to
approve the Participant’s petition. If the petition for a cancellation is
approved, cancellation shall take effect upon the date of approval, and such
Deferral Election must be cancelled and not merely postponed or delayed.
Notwithstanding the foregoing, the Committee shall not have any right to approve
a request for cancellation of a Deferral Election if such approval (or right to
approve) would cause the Plan to fail to comply with, or cause a Participant to
be subject to a tax under, Section 409A.
                (iii) If a Participant’s Deferral Election has been cancelled
during a Plan Year pursuant to this Section 4.01(d), the Participant will not be
eligible to make any further deferrals in respect of that Plan Year. The
Participant may be eligible to make deferrals for a subsequent Plan Year
provided the Participant is an Employee selected to make deferrals for such
subsequent Plan Year and the Participant complies with the election requirements
under the Plan for such subsequent Plan Year.
          (e) Paid Leave of Absence. If a Participant is authorized by the
Company for any reason to take a paid leave of absence, so long as the
Participant has not had a Separation from Service, the Participant shall
continue to be considered employed by the Company and the appropriate amounts
shall continue to be withheld from the Participant’s compensation pursuant to
the Participant’s then current Deferral Election.
          (f) Unpaid Leave of Absence. If a Participant is authorized by the
Company for any reason to take an unpaid leave of absence, so long as the
Participant has not had a Separation from Service, the Participant shall
continue to be considered employed by the Company and, to the extent permitted
by Section 409A, the Participant shall be excused from making deferrals until
the earlier of the date the leave of absence expires or the Participant returns
to a paid employment status. Upon such expiration or return, deferrals shall
resume for the remaining portion of the Plan Year in which the expiration or
return occurs, based on the Deferral Election, if any, made for that Plan Year.
If no election was made for that Plan Year, no deferral shall be withheld.
     4.02 Vesting. A Participant shall be vested in all amounts credited to his
or her Account as of the date such amounts are credited to such Participant’s
Account.
     4.03 FICA and Other Taxes.
          (a) Annual Deferral Amounts. For each Plan Year in which an Annual
Participant Deferral is being withheld from a Participant, the Company shall
withhold from the other compensation payable by the Company to the Participant,
in a manner determined by the Company, the Participant’s share of FICA and other
employment taxes on such amounts. If the Committee determines that such portion
may not be sufficient to cover the amount of the applicable withholding, then
the Committee may reduce the Annual Participant Deferral to the extent
necessary, as determined by the Committee in its sole discretion, for the
Company to comply with applicable withholding requirements.

7



--------------------------------------------------------------------------------



 



          (b) Distributions. The Company shall withhold from any payments made
to a Participant under the Plan all federal, state and local income, employment
and other taxes required to be withheld by the Company, in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Company.
Article 5
Designated Funds and Investment Adjustments
     5.01 Designated Funds. The Committee shall establish from time to time the
Designated Funds that will be available under the Plan. At any time, the
Committee may, in its discretion, add one or more additional Designated Funds
under the Plan, and in connection with any such addition, may permit
Participants to select from among the then-available Designated Funds under the
Plan to measure the value of such Participants’ Accounts. In addition, the
Committee, in its sole discretion, may discontinue any Designated Fund at any
time, and provide for the portions of Participants’ Accounts and future
deferrals designated to the discontinued Designated Fund to be reallocated to
another Designated Fund.
     5.02 Investment Directions.
          (a) Subject to such limitations, operating rules and procedures as may
from time to time be required by law, imposed by the Committee, contained
elsewhere in the Plan or set forth in any Annual Enrollment Materials, each
Participant may communicate to the Investment Agent a direction (in accordance
with this Article 5) as to how his or her Account should be deemed to be
invested among the Designated Funds made available by the Committee. The
Participant’s investment directions shall designate the percentage (in any whole
percent multiples, which must total 100%) of the portion of the subsequent
contributions to the Participant’s Account which is requested to be deemed to be
invested in such Designated Funds, and shall be subject to the rules set forth
below. The Investment Agent shall invest the assets of the Participant’s Account
in accordance with the directions of the Participant except to the extent that
the Committee directs it to the contrary. The Committee has the authority, but
not the requirement, in its sole and absolute discretion, to direct that a
Participant’s Account be invested among such investments as it deems appropriate
and advisable, which investments need not be the same for each Participant.
          (b) Any initial or subsequent investment direction shall be in writing
to the Investment Agent on a form supplied by the Investment Agent, or, as
permitted by the Investment Agent, may be by oral designation or electronic
transmission designation to the Investment Agent. A designation shall be
effective as of the Designation Date next following the date the direction is
received and accepted by the Investment Agent, or as soon thereafter as
administratively practicable, subject to the Committee’s right to override such
direction. The Participant may, if permitted by the Committee, make an
investment direction to the Investment Agent for his or her existing Account
balance as of a Designation Date and a separate investment direction to the
Investment Agent for contribution credits to his or her Account occurring after
the Designation Date.
          (c) All amounts credited to a Participant’s Account shall be deemed
invested in accordance with the then effective investment direction, unless the
Committee directs

8



--------------------------------------------------------------------------------



 



otherwise. Unless otherwise changed by the Committee, an investment direction
shall remain in effect until the Participant’s Account is distributed or until a
subsequent investment direction is received and accepted by the Investment
Agent.
          (d) If a Participant files an investment direction with the Investment
Agent for his or her existing Account as of a Designation Date which is received
and accepted by the Investment Agent and not overridden by the Committee, then
the Participant’s existing Account shall be deemed to be reallocated as of the
next Designation Date (or as soon thereafter as administratively practicable)
among the designated investment funds according to the percentages specified in
such investment direction. Unless otherwise changed by the Committee, an
investment direction shall remain in effect until the Participant’s Account is
distributed or until a subsequent investment direction is received and accepted
by the Investment Agent.
          (e) The Committee, in its sole discretion, may place limits on a
Participant’s ability to make changes with respect to any Designated Funds.
          (f) If the Investment Agent receives an initial or subsequent
investment direction with respect to an Account which it deems to be incomplete,
unclear or improper, or which is unacceptable for some other reason (determined
in the sole and absolute discretion of the Investment Agent), the Participant’s
investment direction for such Account then in effect shall remain in effect (or,
in the case of a deficiency in an initial investment direction, the Participant
shall be deemed to have filed no investment direction) until the Participant
files an investment direction for such Account acceptable to the Investment
Agent.
          (g) If the Investment Agent does not possess valid investment
directions covering the full balance of a Participant’s Account or subsequent
contributions thereto (including, without limitation, situations in which no
investment direction has been filed, situations in which the investment
direction is not acceptable to the Investment Agent under Section 5.02(f), or
situations in which some or all of the Participant’s designated investments are
no longer permissible Designated Funds), the Participant shall be deemed to have
directed that the undesignated portion of the Account be invested in a
money-market fund or similar short-term investment fund; provided, however, the
Committee may provide for the undesignated portion to be allocated to or among
the Designated Fund(s) that the Participant did designate in the same proportion
as the designated portion, or may provide for any other allocation method it
deems appropriate, in its discretion.
     5.03 Adjustment of Accounts. While a Participant’s Account does not
represent the Participant’s ownership of, or any ownership interest in, any
particular assets, the Participant’s Account shall be adjusted in accordance
with the Designated Fund(s), subject to the conditions and procedures set forth
herein or established by the Committee from time to time. Any notional cash
earnings generated under a Designated Fund (such as interest and cash dividends
and distributions) shall, at the Committee’s sole discretion, either be deemed
to be reinvested in that Designated Fund or reinvested in one or more other
Designated Fund(s) designated by the Committee. All notional acquisitions and
dispositions of Designated Funds under a Participant’s Account shall be deemed
to occur at such times as the Committee shall determine to be administratively
feasible in its sole discretion and the Participant’s Account shall be adjusted
accordingly. In addition, a Participant’s Account may be adjusted from time to
time, in

9



--------------------------------------------------------------------------------



 



accordance with procedures and practices established by the Committee, in its
sole discretion, to reflect any notional transactional costs and other fees and
expenses relating to the deemed investment, disposition or carrying of any
Designated Fund for the Participant’s Account. Adjustments made in accordance
herewith shall be referred to as Investment Adjustments.
     5.04 No Investment Liability; Indemnification. None of the Company, its
directors and employees (including, without limitation, each member of the
Committee), and their designated agents and representatives, shall have any
liability whatsoever for the investment of a Participant’s Account, or for the
investment performance of a Participant’s Account. Each Participant hereunder,
as a condition to his or her participation in the Plan, agrees to indemnify and
hold harmless the Company, its directors and employees (including, without
limitation, each member of the Committee), and their designated agents and
representatives, from any losses or damages of any kind (including, without
limitation, lost opportunity costs) relating to the investment of a
Participant’s Account. The Investment Agent shall have no liability whatsoever
for the investment of a Participant’s Account, or for the investment performance
of a Participant’s Account, other than as a result of the failure to follow a
valid and effective investment direction. Each Participant hereunder, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Investment Agent, and its agents and representatives, from any
losses or damages of any kind (including, without limitation, lost opportunity
costs) relating to the investment of a Participant’s Account, other than as a
result of the failure to follow a valid and effective investment direction.
Article 6
Distribution of Accounts
     6.01 Distribution Elections.
          (a) Initial Election. The Participant shall make a Distribution
Election at the time he or she first makes a Deferral Election to have the
Participant’s Account distributed in either a lump sum, or two to ten
substantially equivalent annual installments, in each case commencing, in
accordance with administrative guidelines determined by the Committee, (i) on a
specified date; or (ii) upon the Participant’s Separation from Service.
          (b) Subsequent Election. Subject to any restrictions that may be
imposed by the Committee, a Participant may amend his or her Distribution
Election with respect to his or her Account once by completing and submitting to
the Committee within such time frame as the Committee may designate, an Amended
Distribution Election Form; provided, however, that such Amended Distribution
Election Form election (i) is not made less than 12 months prior to the date of
the first scheduled payment (in the case of a Distribution Election for payment
on a specified date or pursuant to a fixed schedule), (ii) does not take effect
until 12 months after the date on which such election is made, and
(iii) specifies that the payment with respect to which such election is made be
deferred for a period of not less than five years from the date such payment
would otherwise have been made (in the case of a Distribution Election related
to payment other than in the event of death, Disability or Unforeseeable
Emergency). For purposes of this Section 6.01(b), an election to receive the
distribution of an Account in a series of installment payments commencing on the
payment date shall be treated as an election to receive the payment as a single
lump-sum payment on the initial payment date.

10



--------------------------------------------------------------------------------



 



     6.02 Payment on Specified Date. If a Participant made a Distribution
Election with respect to his or her Account to have such Account paid in on a
specified date, then the Account Balance of the Participant’s Account will be
paid out in either a lump sum, or two to ten substantially equivalent annual
installments, as specified by the Participant in his or her Distribution
Election, commencing, in accordance with administrative guidelines determined by
the Committee, on such specified date, or as soon thereafter as administratively
practicable, but in no event later than 90 days. If such a Participant dies or
there is a Change in Control of Paychex prior to the payment of all or a portion
of his or her Account Balance, any remaining portion of the Account Balance
shall be paid in accordance with Section 6.04 or Section 6.05, as applicable.
     6.03 Payment upon Separation from Service. Subject to Section 6.06, if a
Participant made a Distribution Election with respect to his or her Account to
have such Account paid upon the Participant’s Separation from Service, then the
Account Balance of the Participant’s Account will be paid out in either a lump
sum, or two to ten substantially equivalent annual installments, as specified by
the Participant in his or her Distribution Election, commencing, in accordance
with administrative guidelines determined by the Committee, upon the
Participant’s Separation from Service, or as soon thereafter as administratively
practicable, but in no event later than 90 days. If such a Participant dies or
there is a Change in Control of Paychex prior to the payment of all or a portion
of his or her Account Balance, any remaining portion of the Account Balance
shall be paid in accordance with Section 6.04 or Section 6.05, as applicable.
     6.04 Payment upon Death of Participant. Notwithstanding anything to the
contrary in a Participant’s Distribution Election or otherwise, if a Participant
dies before he or she has received a complete distribution of his or her Account
Balance, the Participant’s Account Balance shall be payable in accordance with
the terms of Section 7.01 in a lump sum within 90 days of the date on which the
Committee is notified in writing of the Participant’s death, or as soon as
administratively practicable thereafter, but no later than the December 31st of
the year of death, or if later, the 15th day of the third month following the
date of death.
     6.05 Payment upon Change in Control of Paychex. Notwithstanding anything to
the contrary in a Participant’s Distribution Election or otherwise, but subject
to Section 6.06, in the event of a Change in Control of Paychex, if such Change
of Control constitutes a change in the ownership or effective control of
Paychex, or a change in the ownership of a substantial portion of the assets of
Paychex, each with the meaning given such terms by Section 409A, then: (a) the
Plan shall be terminated upon the occurrence of the Change in Control, to the
extent permissible under and in compliance with the requirements of
Section 409A; and (b) the Account Balance of each Participant’s Account will be
paid out in a lump sum upon the occurrence of the Change in Control, or as soon
thereafter as administratively practicable, but in no event later than 90 days.
     6.06 Six-Month Delay for Specified Employees. Notwithstanding the terms of
Section 6.03 and Section 6.05, if a Participant experiences a Separation from
Service and the Participant is a Specified Employee at the time of Separation
from Service, and the payment of the Participant’s Account is required to be
delayed by six months pursuant to Section 409A, then the payment of the
Participant’s Account Balance shall be made or commence no earlier than the
six-month anniversary of the Participant’s Separation from Service.

11



--------------------------------------------------------------------------------



 



     6.07 Withdrawal in the Event of an Unforeseeable Emergency. In the event
that a Participant experiences an Unforeseeable Emergency, the Participant may
petition the Committee to receive a partial or full payout of the Account
Balance of the Participant’s Account. The Committee shall determine, in its sole
discretion, whether the requested payout shall be made, and the amount of the
payout; provided, however, that the payout shall not exceed the amount
reasonably needed to satisfy the Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution. In making
its determination under this Section 6.07, the Committee shall be guided by the
requirements of Section 409A, and the Committee shall take into account the
extent to which a Participant’s Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by the
liquidation by the Participant of his or her assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
If, subject to the sole discretion of the Committee, the petition for a payout
is approved, the payout shall be made within 30 days of the date of approval, or
as soon thereafter as administratively practicable, but in no event later than
90 days.
     6.08 Form of Payment. Distributions under the Plan shall be paid in cash.
Article 7
Beneficiaries; Participant Data
     7.01 Designation of Beneficiaries.
     (a) Each Participant may designate from time to time any person or persons
(who may be named contingently or successively) to receive such benefits as may
be payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the same
Participant under the Plan once filed with the Committee, shall be made on a
form provided by the Committee for such purpose, and will be effective only when
filed in writing with the Committee during the Participant’s lifetime.
     (b) In the absence of a valid Beneficiary designation, or if, at the time
any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Committee shall direct distribution of any
such benefit payment to the Participant’s spouse, if then living, but otherwise
to the Participant’s then living descendants, if any, per stirpes, but, if none,
to the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Committee may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, then, notwithstanding the foregoing, the Committee,
in its sole and absolute discretion, may direct the distribution of such payment
to the Participant’s estate without liability for any tax or other consequences
which might flow therefrom, or may take such other action as it deems to be
appropriate.
     7.02 Information to Be Furnished By Participants and Beneficiaries;
Inability to Locate Participants or Beneficiaries. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Company’s records shall

12



--------------------------------------------------------------------------------



 



be binding on the Participant or Beneficiary for all purposes of the Plan. The
Committee shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address. If the
Committee sends notice in this fashion to any Participant or Beneficiary that he
or she is entitled to an amount under the Plan and the Participant or
Beneficiary fails to claim such amount or make his or her location known to the
Committee within three years thereafter, then, except as otherwise required by
law, the Committee may, in complete satisfaction of any claim by or through such
Participant or Beneficiary, direct distribution as if the Participant or
Beneficiary had died or, if the Committee cannot locate the person or persons
who is the proper payee in the event of the Participant’s or Beneficiary’s
death, may direct that the amount payable shall be deemed to be a forfeiture.
Article 8
Amendment or Termination
     8.01 Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by the actions of the Committee; provided, however, that (a) no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification, and (b) no amendment or modification may be made if such amendment
or modification would cause the Plan to fail to comply with, or cause a
Participant to be subject to tax under, the provisions of Section 409A.
     8.02 Termination. Although the Company may anticipate that it will continue
the Plan for an indefinite period of time, there is no guarantee that the
Company will continue the Plan or will not terminate the Plan at any time in the
future. Accordingly, subject to the requirements of Section 409A, the Board
reserves the right to discontinue its sponsorship of the Plan and to terminate
the Plan. In addition, subject to the requirements of Section 409A, the Board
may at any time terminate an Affiliate’s participation in the Plan.
Article 9
Administration
     9.01 Committee Duties. This Plan shall be administered by the Committee.
Members of the Committee may be Participants under the Plan. The Committee shall
also have the discretion and authority to (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the Plan
and (b) decide or resolve any and all questions including interpretations of the
Plan, as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company. The decision or action of the Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

13



--------------------------------------------------------------------------------



 



     9.02 Agents. In the administration of the Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to the Company.
Article 10
Claims Procedures
     10.01 Establishment of Claims Procedures. The Committee shall establish
procedures for reviewing claims for benefits under the Plan. Such procedures
shall be administered so as to comply with regulations issued by the Department
of Labor to the extent that such regulations are applicable to the particular
claim at issue. Any Participant, Beneficiary or the estate of a deceased
Participant (a “Claimant”) shall have the right to be represented by another
person in connection with his or her benefit claim, provided that the Committee
is provided with satisfactory evidence that the representative has been
authorized to act on behalf of the Claimant. The Committee and its authorized
designees have the authority and discretion to administer and interpret the Plan
and to decide claims for benefits, and their decisions are binding on all
parties to the maximum extent permitted by law.
     10.02 Presentation of Claim. A Claimant shall present the claim, in
writing, to the Committee, and the Committee shall respond in writing. If the
claim is denied, the written notice of denial shall, in a manner calculated to
be understood by the Claimant: (i) state the specific reason or reasons for the
denial, with specific references to the Plan provisions on which the denial is
based; (ii) describe any additional material or information necessary for the
Claimant to perfect his or her claim and explain why such material or
information is necessary; (iii) explain the Plan’s claims review procedure; and
(iv) state that the Claimant has a right to file suit under Section 502(a) of
ERISA if the claim is denied on appeal.
     10.03 Notification of Decision. The written notice denying or granting the
Claimant’s claim shall be provided to the Claimant within 90 days after the
Committee’s receipt of the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished by the Committee to the
Claimant within the initial 90-day period and in no event shall such an
extension exceed a period of 90 days from the end of the initial 90-day period.
Any extension notice shall indicate the special circumstances requiring the
extension and the date on which the Committee expects to render a decision on
the claim.
     10.04 Review of a Denied Claim. Any Claimant whose claim is denied and who
wishes to appeal must, within 60 days after the Claimant’s receipt of notice of
the denial, request a review of the denial by notice given, in writing, to the
Committee. Upon such a request for review, the claim shall be given a full and
fair review by the Committee, which may, but shall not be required to, grant the
Claimant a hearing. In connection with the review, the Claimant may have
representation, may examine and receive copies (free of charge) of pertinent
documents upon request, and may submit issues and comments in writing. The
Committee shall consider all information and arguments presented, regardless of
whether they were included in the initial claim.

14



--------------------------------------------------------------------------------



 



     10.05 Decision on Review. The decision on review normally shall be made and
communicated to the Claimant in writing within 60 days of the Committee’s
receipt of the request for review. If an extension of time is required due to
special circumstances, the Claimant shall be notified, in writing, by the
Committee, and the time limit for the decision on review shall be extended to up
to 120 days. The written decision on review shall, in a manner calculated to be
understood by the Claimant: (i) state the reasons for the decision; (ii) cite
pertinent Plan provisions; (iii) inform the Claimant that he or she is entitled,
upon request and free of charge, reasonably to review and receive copies of
relevant documents, and (iv) inform the Claimant of his or her right to bring
suit under Section 502(a) of ERISA now that his or her claim has been denied on
appeal.
Article 11
Miscellaneous
     11.01 Status of Plan. The Plan is intended to be (a) a plan that is not
qualified within the meaning of Section 401(a) of the Code and (b) a plan that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1). The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent.
     11.02 Section 409A. It is intended that the Plan (including all amendments
thereto) comply with provisions of Section 409A, so as to prevent the inclusion
in gross income of any benefits accrued hereunder in a taxable year prior to the
taxable year or years in which such amount would otherwise be actually
distributed or made available to the Participants. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.
     11.03 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company. For purposes of the payment
of benefits under the Plan, any and all of the Company’s assets, shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.
     11.04 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     11.05 Not a Contract of Employment. The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between the Company
and the Participant. Such

15



--------------------------------------------------------------------------------



 



employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, except as otherwise provided in a written
employment agreement. Nothing in the Plan shall be deemed to give a Participant
the right to be retained in the service of the Company as an employee or to
interfere with the right of the Company to discipline or discharge the
Participant at any time.
     11.06 Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
     11.07 Captions. The captions of the articles, sections and paragraphs of
the Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
     11.08 Governing Law. Subject to ERISA, the provisions of the Plan shall be
construed and interpreted according to the internal laws of the State of New
York without regard to its conflicts of laws principles.
     11.09 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Paychex Corporate Human Resources
Attention: Retirement Benefits Manager
911 Panorama Trail
Rochester, NY 14625
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.
     11.10 Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns.
     11.11 Validity. In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
* * * * *

16